Exhibit 10.1 AGREEMENT TO EXERCISE WARRANTS This Agreement to Exercise Warrants (the “ Agreement ”), dated as of April 7, 2017, is by and among GeoVax Labs, Inc., a Delaware corporation (the “ Company ”), and the investors listed on the signature pages hereto. WHEREAS, pursuant to a Securities Purchase Agreement dated February 25, 2015 as amended February 15, 2016 (the “ 2015 Purchase Agreement ”), among the Company and specified purchasers (the “ Purchasers ”), the Purchasers were issued 3,000 shares of the Company’s SeriesC Convertible Preferred Stock (the “ Series C Stock ”) and Series D Warrants, Series E Warrants, and SeriesF Warrants (collectively, the “ 2015 Warrants ”) to purchase up to an aggregate of 49,999,998 shares of the Company’s Common Stock, par value $0.001 per share (the “ Common Stock ”), and in the individual amounts set forth below such Purchaser’s name on the signature pages to the 2015 Purchase Agreement; WHEREAS, the Company desires to encourage the Purchasers to exercise certain of the 2015 Warrants by agreeing to pay a warrant exercise fee as described below. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Purchasers and the Company agree as follows: article I definitions Section 1.
